SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the decision of the District Court is AFFIRMED.
Petitioner Vincent F. Rivera (“Rivera”), proceeding pro se, appeals an October 25, 2004 decision by District Court Judge Arthur D. Spatt of the Eastern District of New York. Petitioner’s appeal fails to raise any of the issues decided below by Judge Spatt. New arguments are not properly made for the first time on appeal, see Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976), and Rivera’s failure to discuss in his brief any of the issues he raised in the district court requires that those issues be deemed abandoned, see LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995). There are no claims for this court to review.
The judgment of the district court is AFFIRMED.